Memorandum:
Respondent mother appeals from an order revoking a suspended judgment and terminating her parental rights with respect to her daughter. Contrary to the mother’s contention, petitioner established by a preponderance of the evidence that she violated the terms of the suspended judgment (see Matter of Janasia H. [Ebony H.], 71 AD3d 1524 [2010], lv denied 15 NY3d 701 [2010]). In addition, Family Court properly concluded that termination of the mother’s parental rights was in the child’s best interests inasmuch as the foster family had expressed a desire to adopt the child, the mother was incarcerated and the suspended judgment expired more than two years prior to her earliest release date (see Matter of Saboor C., 303 AD2d 1022 [2003]). The court also properly determined that the mother failed to establish that it was in the child’s best interests to have post-termination visitation with her (see Matter of Sean H. [Kiesha H.], 74 AD3d 1837 [2010], lv denied 15 NY3d 708 [2010]). Fresent — Fahey, J.E, Feradotto, Lindley, Sconiers and Green, JJ.